Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                  October 5, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Melvin Johnson, III
              v. Texas
              No. 15-5415
              (Your No. WR-82,995-01)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-2fa
                                           Scott S. Harris, Clerk




                                                               ^     RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS
                                                                        OCT 12 2015